DISMISS and Opinion Filed December 9, 2015




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-01238-CV

              DUFEK MASSIF HOSPITAL CORPORATION D/B/A
    UNIVERSITY GENERAL HOSPITAL AND EDWARD T. LABORDE, Appellants
                                     V.
      SHC SERVICES, INC., D/B/A SUPPLEMENTAL HEALTH CARE, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-01940

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellants’ October 9, 2015 motion for an extension of time to file a

notice of appeal, appellee’s response and supplemental response, and appellant’s reply to the

response. Where a party files a timely motion for new trial, a notice of appeal is due ninety days

after the date the judgment is signed. See TEX. R. APP. P. 26.1(a). A party may obtain an

extension of time to file a notice of appeal if, within fifteen days after the deadline, the party files

a notice of appeal and an extension motion complying with rule of appellate procedure 10.5(b).

See TEX. R. APP. P. 26.3(a), (b), 10.5(b). An appellate court cannot alter the time for perfecting

an appeal in a civil case. See TEX. R. APP. P. 2. In the absence of a timely filed notice of appeal,

this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).
       The trial court signed the judgment on June 23, 2015. Appellants filed a timely motion

for new trial on July 13, 2015. Accordingly, the notice of appeal was due September 21, 2105

or, with a motion for extension, on Tuesday, October 6, 2015. See TEX. R. APP. P. 26.1(a), 26.3.

Appellants filed their notice of appeal on October 7, 2015, one day past the deadline. Because

appellants failed to file a notice of appeal within the time provided for in the rules of appellate

procedure, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       We deny appellant’s motion and dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a).




151238F.P05
                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

DUFEK MASSIF HOSPITAL                             On Appeal from the 116th Judicial District
CORPORATION D/B/A UNIVERSITY                      Court, Dallas County, Texas.
GENERAL HOSPITAL AND                              Trial Court Cause No. DC-15-01940.
EDWARD T. LABORDE, JR., Appellants                Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
No. 05-15-01238-CV       V.                       participating.

SHC SERVICES, INC., D/B/A
SUPPLEMENTAL HEALTH CARE,
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee SHC SERVICES, INC., D/B/A SUPPLEMENTAL
HEALTH CARE recover its costs of this appeal from appellants DUFEK MASSIF HOSPITAL
CORPORATION D/B/A UNIVERSITY GENERAL HOSPITAL AND EDWARD T.
LABORDE, JR.


Judgment entered December 9, 2015.




                                            –3–